DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered.
Amendments to the current set of claims including “a determining step for determining…the determining step does not exceed the predetermined ratio” in independent Claims 1 & 9 have changed the scope of the claimed invention, resulting in modifications of the previous prior art rejections.  However, a second Non-Final Rejection has been made due to various 112(b) rejections made on originally filed claim limitations.
On pages 6-7 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues that Yuji does not disclose amended Claim 1.  Specifically, Applicant states that Yuji “fails to teach or suggest performing any third cleaning step or any determination step as recited in claim 1, as amended”.  Applicant additionally states that Yuji does not disclose “changing the concentration of the second chemical solution or the cleaning time of the second cleaning step in accordance with a temperature of the liquid to be treated” as now recited in Claim 17.  The Examiner notes here that previous secondary reference Iwanaga (JP2014171922A, see machine translation attached and cited below), discloses the limitations claimed in Claim 17, in combination with Yuji.  Applicant lastly argues that Yuji does not disclose “obtaining a quotient by dividing the transmembrane pressure difference immediately after performing the second cleaning step by the transmembrane pressure difference immediately after 
On page 8, Applicant argues against previous secondary reference Furuichi.  The Examiner notes that Furuichi is not relied upon in this Office Action so these remarks are considered moot as a result.
Then, Applicant argues against previous secondary reference Kadokawa in which Applicant argues that the transmembrane pressure differences are measured or calculated after the same chemical cleaning step to control the chemical concentration of the cleaning solution in the next chemical cleaning step.  Applicant asserts that Kadokawa does not disclose using two transmembrane pressure differences which are measured after different cleaning steps, one that is measured after a current second cleaning step and one after a most recent previous second cleaning step.  Again, the Examiner notes it is unclear how these two steps are different from each other in the first place as further described in the 112(b) rejection section below.  Furthermore, the Examiner notes that 
On pages 9-11, Applicant argues against independent Claim 9 for similar reasons to independent Claim 1 above, except exchanging previous prior art reference Ishiyama for Fuji.  The Examiner notes here that Phattaranawik is relied upon to disclose the claimed quotient in question for the reasons explained above in this section.  For this reason, the Examiner finds Applicant’s arguments here unpersuasive.
Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “according claim 17” is missing “to” directly after “according”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the phrase “the temperature” on line 2 should be rewritten as “a temperature” since it is the first recitation of the limitation in the claimed invention according to Claim 6.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase “the temperature” on line 2 should be rewritten as “a temperature” since it is the first recitation of the limitation in the claimed invention according to Claim 7.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the phrase “according claim 18” is missing “to” directly after “according”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the phrase “the temperature” on line 2 should be rewritten as “a temperature” since it is the first recitation of the limitation in the claimed invention according to Claim 14.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase “the temperature” on line 2 should be rewritten as “a temperature” since it is the first recitation of the limitation in the claimed invention according to Claim 15.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the phrase “according claim 1” is missing “to” directly after “according”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the phrase “according claim 9” is missing “to” directly after “according”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 9-11, 14, 15 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Claim 1 recites the limitation “a most recent previous second cleaning step” on lines 13-14 of the claim.  It is not clear if this limitation is the same limitation as “the second cleaning step”, or if this limitation is supposed to be a different, new “cleaning step” altogether.  If the Examiner interprets these steps to be the same step, then the subsequent limitations “a predetermined ratio; performing a third cleaning step for cleaning the filtration membrane using a third chemical solution different from the first and second chemical solutions, if the quotient obtained in the determining step exceeds the predetermined ratio; and returning to a filtration operation without performing the third cleaning step, if the quotient obtained in the determining step does not exceed the predetermined ratio” become unclear, since the claimed “transmembrane pressure difference” of each “second step” will be the same, and result in a ratio that will always be 1:1, and it is unclear what step to perform after such a scenario.
Claim 2 recites the limitation “the higher the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is higher than an original temperature of the liquid.
Claim 2 recites the limitation “the lower the concentration of the second chemical solution” which is unclear because there is no original basis for comparison of said “concentration of the second chemical solution”.  The Examiner interprets this limitation to indicate that the concentration of the second chemical solution is lower than an original concentration of the second chemical solution.
Claim 2 recites the limitation “the lower the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is lower than an original temperature of the liquid.
Claim 2 recites the limitation “the higher the concentration of the second chemical solution” which is unclear because there is no original basis for comparison of said “concentration of the second chemical solution”.  The Examiner interprets this limitation to indicate that the concentration of the second chemical solution is higher than an original concentration of the second chemical solution.
Claim 3 recites the limitation “the higher the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is higher than an original temperature of the liquid.
Claim 3 recites the limitation “the shorter the cleaning time” which is unclear because there is no original basis for comparison of said “cleaning time”.  The Examiner interprets this limitation to indicate that the cleaning time is shorter than an original cleaning time.
Claim 3 recites the limitation “the lower the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is lower than an original temperature of the liquid.
Claim 3 recites the limitation “the longer the cleaning time” which is unclear because there is no original basis for comparison of said “cleaning time”.  The Examiner interprets this limitation to indicate that the cleaning time is longer than an original cleaning time.
Claim 6 recites the limitation “the higher the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is higher than an original temperature of the liquid.
Claim 6 recites the limitation “the lower the concentration of the third chemical solution” which is unclear because there is no original basis for comparison of said “concentration of the third chemical solution”.  The Examiner interprets this limitation to indicate that the concentration of the third chemical solution is lower than an original concentration of the third chemical solution.
Claim 6 recites the limitation “the lower the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is lower than an original temperature of the liquid.
Claim 6 recites the limitation “the higher the concentration of the third chemical solution” which is unclear because there is no original basis for comparison of said “concentration of the third chemical solution”.  The Examiner interprets this limitation to indicate that the concentration of the third chemical solution is higher than an original concentration of the third chemical solution.
Claim 7 recites the limitation “the higher the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is higher than an original temperature of the liquid.
Claim 7 recites the limitation “the shorter the cleaning time” which is unclear because there is no original basis for comparison of said “cleaning time”.  The Examiner interprets this limitation to indicate that the cleaning time is shorter than an original cleaning time.
Claim 7 recites the limitation “the lower the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is lower than an original temperature of the liquid.
Claim 7 recites the limitation “the longer the cleaning time” which is unclear because there is no original basis for comparison of said “cleaning time”.  The Examiner interprets this limitation to indicate that the cleaning time is longer than an original cleaning time.
Claim 7 recites the limitation “a cleaning time” on lines 3 & 4.  It is not clear if this “cleaning time” is the same cleaning time as “a cleaning time” as already recited in Claim 1, or if it is a different “cleaning time”.  Examiner interprets it to be different.
Claim 9 recites the limitation “a most recent previous second cleaning step” on line 13 of the claim.  It is not clear if this limitation is the same limitation as “the second cleaning step”, or if this limitation is supposed to be a different, new “cleaning step” altogether.  If the Examiner interprets these steps to be the same step, then the subsequent limitations “a predetermined ratio; performing a third cleaning step for cleaning the filtration membrane using a third chemical solution different from the first and second chemical solutions, if the quotient obtained in the determination step is lower than a predetermined ratio; and returning to a filtration operation if the quotient obtained in the determination step is not lower than a predetermined ratio” become unclear, since the claimed “permeability” of each “second step” will be the same, and result in a ratio that will always be 1:1, and it is unclear what step to perform after such a scenario.
Claim 9 recites the limitation “a predetermined ratio” on lines 17 & 19 of the claim.  It is not clear if these limitations are the same as each other or “a predetermined ratio” already recited on line 14 of the claim, or if they are all different “predetermined ratios”.  Examiner interprets them to be the same.
Claim 10 recites the limitation “the higher the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is higher than an original temperature of the liquid.
Claim 10 recites the limitation “the lower the concentration of the second chemical solution” which is unclear because there is no original basis for comparison of said “concentration of the second chemical solution”.  The Examiner interprets this limitation to indicate that the concentration of the second chemical solution is lower than an original concentration of the second chemical solution.
Claim 10 recites the limitation “the lower the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is lower than an original temperature of the liquid.
Claim 10 recites the limitation “the higher the concentration of the second chemical solution” which is unclear because there is no original basis for comparison of said “concentration of the second chemical solution”.  The Examiner interprets this limitation to indicate that the concentration of the second chemical solution is higher than an original concentration of the second chemical solution.
Claim 11 recites the limitation “the higher the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is higher than an original temperature of the liquid.
Claim 11 recites the limitation “the shorter the cleaning time” which is unclear because there is no original basis for comparison of said “cleaning time”.  The Examiner interprets this limitation to indicate that the cleaning time is shorter than an original cleaning time.
Claim 11 recites the limitation “the lower the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is lower than an original temperature of the liquid.
Claim 11 recites the limitation “the longer the cleaning time” which is unclear because there is no original basis for comparison of said “cleaning time”.  The Examiner interprets this limitation to indicate that the cleaning time is longer than an original cleaning time.
Claim 14 recites the limitation “the higher the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is higher than an original temperature of the liquid.
Claim 14 recites the limitation “the lower the concentration of the third chemical solution” which is unclear because there is no original basis for comparison of said “concentration of the third chemical solution”.  The Examiner interprets this limitation to indicate that the concentration of the third chemical solution is lower than an original concentration of the third chemical solution.
Claim 14 recites the limitation “the lower the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is lower than an original temperature of the liquid.
Claim 14 recites the limitation “the higher the concentration of the third chemical solution” which is unclear because there is no original basis for comparison of said “concentration of the third chemical solution”.  The Examiner interprets this limitation to indicate that the concentration of the third chemical solution is higher than an original concentration of the third chemical solution.
Claim 15 recites the limitation “the higher the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is higher than an original temperature of the liquid.
Claim 15 recites the limitation “the shorter the cleaning time” which is unclear because there is no original basis for comparison of said “cleaning time”.  The Examiner interprets this limitation to indicate that the cleaning time is shorter than an original cleaning time.
Claim 15 recites the limitation “the lower the temperature of the liquid to be treated” which is unclear because there is no original basis for comparison of said “temperature of the liquid to be treated”.  The Examiner interprets this limitation to indicate that the temperature of the liquid is lower than an original temperature of the liquid.
Claim 15 recites the limitation “the longer the cleaning time” which is unclear because there is no original basis for comparison of said “cleaning time”.  The Examiner interprets this limitation to indicate that the cleaning time is longer than an original cleaning time.
Claim 15 recites the limitation “a cleaning time” on lines 3 & 4.  It is not clear if this “cleaning time” is the same cleaning time as “a cleaning time” as already recited in Claim 9, or if it is a different “cleaning time”.  Examiner interprets it to be different.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji, JP 2016172217A, (Machine Translation of JP2016172217A, Yuji, 30 total pages, published 2016) in view of Phattaranawik et al., (“Phattaranawik”, US 2009/0177412).
Claim 1 is directed to a method for cleaning a filtration membrane, a method type invention group.
Regarding Claim 1, Yuji discloses a method for cleaning a filtration membrane which is provided in a membrane filtration device immersed in a liquid to be treated and performs solid-liquid separation of the liquid to be treated (See paragraphs [0001] & [0019]), the method comprising: 
a first cleaning step for cleaning the filtration membrane using a first chemical solution (See paragraph [0026]), if a transmembrane pressure difference exceeds a first predetermined pressure difference (See paragraph [0038] & [0039]);
a second cleaning step for cleaning the filtration membrane using a second chemical solution having a concentration higher than that of the first chemical solution and/or for a cleaning time longer than that of the first cleaning step (See paragraph [0042]), if the transmembrane pressure difference immediately after the first cleaning step exceeds a second predetermined pressure difference which is lower than the first predetermined pressure difference (See paragraph [0042]).
Yuji does not disclose a determining step for determining if a quotient obtained by dividing the transmembrane pressure difference immediately after performing the second cleaning step by the transmembrane pressure difference immediately after performing a most recent previous second cleaning step exceeds a predetermined ratio; 
performing a third cleaning step for cleaning the filtration membrane using a third chemical solution different from the first and second chemical solutions, if the quotient obtained in the determining step exceeds the predetermined ratio; and 
returning to a filtration operation without performing the third cleaning step, if the quotient obtained in the determining step does not exceed the predetermined ratio.
Phattaranawik discloses a method for using a filtration membrane with a determining step for determining if a quotient obtained by dividing the transmembrane pressure difference immediately after performing a second cleaning step by the transmembrane pressure difference immediately after performing a most recent previous second cleaning step exceeds a predetermined ratio, (See paragraphs [0005], [0006], [0044] & [0057], Phattaranawink; Examiner interprets that the transmembrane pressure difference for a membrane is measured twice for an overall membrane apparatus in which the first transmembrane pressure difference  is divided by the second transmembrane pressure difference to obtain a ratio); 
performing a third cleaning step for cleaning the filtration membrane using a third chemical solution different from the first and second chemical solutions, if the quotient obtained in the determining step exceeds the predetermined ratio, (See paragraphs [0005], [0006], [0044] & [0057], Phattaranawink; Examiner interprets that the transmembrane pressure difference for a membrane is measured twice for an overall membrane apparatus in which the first transmembrane pressure difference  is divided by the second transmembrane pressure difference to obtain a ratio.  If the ratio exceeds a threshold, a different step is undertaken where a different fluid solution may be used as in paragraph [0057]); and 
returning to a filtration operation without performing the third cleaning step, if the quotient obtained in the determining step does not exceed the predetermined ratio,  (See paragraphs [0005], [0006], [0044] & [0057], Phattaranawink; Examiner interprets that the transmembrane pressure difference for a membrane is measured twice for an overall membrane apparatus in which the first transmembrane pressure difference  is divided by the second transmembrane pressure difference to obtain a ratio.  If the ratio does not exceed a threshold, the filter membrane continues to operate normally).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yuji to incorporate a determining step for determining if a quotient obtained by dividing the transmembrane pressure difference immediately after performing the second cleaning step by the transmembrane pressure difference immediately after performing a most recent previous second cleaning step exceeds a predetermined ratio; performing a third cleaning step for cleaning the filtration membrane using a third chemical solution different from the first and second chemical solutions, if the quotient obtained in the determining step exceeds the predetermined ratio; and returning to a filtration operation without performing the third cleaning step, if the quotient obtained in the determining step does not exceed the predetermined ratio as in Phattaranawik in order to “provide certain benefits” such as being “relatively simple and inexpensive to construct and operate” so that ‘additional equipment cost may be avoided” and “reduce maintenance cost”, (See paragraph [0058], Phattaranawik).
Additional Disclosures Included:
Claim 4: The method for cleaning the filtration membrane according to claim 1, wherein the first chemical solution and the second chemical solution remove organic substance adhered to the filtration membrane.  (See paragraphs [0019], [0025] & [0026], Yuji; The membranes filter organic wastewater).
Claim 8: the method for cleaning the filtration membrane according to claim 1, wherein the third chemical solution removes inorganic substance adhered to the filtration membrane.  (See paragraphs [0002], [0019], [0025] & [0026], Yuji; The membranes filter organic wastewater which includes human waste such as urine, a mixture of both inorganic and organic substances).
Claim 2, 3, 6, 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji, JP 2016172217A, (Machine Translation of JP2016172217, Yuji, 30 total pages, published 2016) in view of Phattaranawik et al., (“Phattaranawik”, US 2009/0177412), in further view of Iwanaga, JP2014171922A, (Machine Translation of JP2014171922, Iwanaga, 39 total pages, published 2014).
Claims 2, 3, 6, 7 & 17 are directed to a method for cleaning a filtration membrane, a method type invention group.
Regarding Claims 17 & 2, modified Yuji discloses the method for cleaning the filtration membrane according claim 1, but does not disclose wherein the second cleaning step includes changing the concentration of the second chemical solution and/or the cleaning time of the second cleaning step in accordance with a temperature of the liquid to be treated.
Iwanaga discloses a method for cleaning a filtration membrane wherein the second cleaning step includes changing the concentration of the second chemical solution and/or the cleaning time of the second cleaning step in accordance with a temperature of the liquid to be treated. (See paragraph [0047], Iwanaga).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Yuji to incorporate wherein the second cleaning step includes changing the concentration of the second chemical solution and/or the cleaning time of the second cleaning step in accordance with a temperature of the liquid to be treated as in Iwanaga in order to “provide a method for cleaning a membrane capable of controlling the concentration of chemicals added to the chemical-added cleaning water and reducing the amount of chemicals used”, (See paragraph [0007], Iwanaga), and also “match the reaction times, efficiently clean the membrane, and improve the filtration step time”, (See paragraph [0006], Iwanaga).
Additional Disclosures Included:
Claim 2: The method for cleaning the filtration membrane according claim 17, wherein in performing the second cleaning step, the higher the temperature of the liquid to be treated, the lower the concentration of the second chemical solution, and the lower the temperature of the liquid to be treated, the higher the concentration of the second chemical solution, (See paragraph [0014], Iwanaga).
Claim 3 is directed to a method for cleaning a filtration membrane, a method type invention group.
Regarding Claim 3, modified Yuji discloses the method for cleaning the filtration membrane according to claim 1, but does not disclose wherein in performing the second cleaning step, the higher the temperature of the liquid to be treated, the shorter the cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time.  
Iwanaga discloses a method for cleaning the filtration membrane wherein in performing the second cleaning step, the higher the temperature of the liquid to be treated, the shorter the cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time, (See paragraphs [0043] & [0047], Iwanaga). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Yuji to incorporate wherein in performing the second cleaning step, the higher the temperature of the liquid to be treated, the shorter the cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time as in Iwanaga in order to “provide a method for cleaning a membrane capable of controlling the concentration of chemicals added to the chemical-added cleaning water and reducing the amount of chemicals used”, (See paragraph [0007], Iwanaga), and also “match the reaction times, efficiently clean the membrane, and improve the filtration step time”, (See paragraph [0006], Iwanaga).
Regarding Claim 6, modified Yuji discloses the method for cleaning the filtration membrane according to claim 1, but does not disclose wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the lower a concentration of the third chemical solution, and the lower the temperature of the liquid to be treated, the higher the concentration of the third chemical solution. 
Iwanaga discloses a method for cleaning the filtration membrane wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the lower a concentration of the third chemical solution, and the lower the temperature of the liquid to be treated, the higher the concentration of the third chemical solution, (See paragraphs [0014 & [0047]], Iwanaga).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Yuji to incorporate wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the lower a concentration of the third chemical solution, and the lower the temperature of the liquid to be treated, the higher the concentration of the third chemical solution as in Iwanaga in order to “provide a method for cleaning a membrane capable of controlling the concentration of chemicals added to the chemical-added cleaning water and reducing the amount of chemicals used”, (See paragraph [0007], Iwanaga), and also “match the reaction times, efficiently clean the membrane, and improve the filtration step time”, (See paragraph [0006], Iwanaga).
Claim 7 is directed to a method for cleaning a filtration membrane, a method type invention group.
Regarding claim 7, modified Yuji discloses the method for cleaning the filtration membrane according to claim 1, but does not disclose wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the shorter a cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time.  
Iwanaga discloses a method of cleaning a filtration membrane wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the shorter a cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time, (See paragraphs [0043] & [0047], Iwanaga).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Yuji to incorporate wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the shorter a cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time as in Iwanaga in order to “provide a method for cleaning a membrane capable of controlling the concentration of chemicals added to the chemical-added cleaning water and reducing the amount of chemicals used”, (See paragraph [0007], Iwanaga), and also “match the reaction times, efficiently clean the membrane, and improve the filtration step time”, (See paragraph [0006], Iwanaga).
Claims 9, 12 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji, JP 2016172217A, (Machine Translation of JP2016172217, Yuji, 30 total pages, published 2016) in view of Phattaranawik et al., (“Phattaranawik”, US 2009/0177412), in further view of Ishiyama, JPH0929070A (Machine Translation of JPH0929070A, Ishiyama, 15 total pages, published 1997).
Claims 9, 12 & 16 are directed to a method for cleaning a filtration membrane, a method type invention group.
Regarding Claims 9, 12 & 16, Yuji discloses a method for cleaning a filtration membrane which is provided in a membrane filtration device immersed in a liquid to be treated and performs solid-liquid separation of the liquid to be treated (See paragraphs [0001] & [0019]), the method comprising: 
a first cleaning step for cleaning the filtration membrane using a first chemical solution (See paragraph [0026]), if a transmembrane pressure difference exceeds a first predetermined pressure difference (See paragraph [0038] & [0039]);
a second cleaning step for cleaning the filtration membrane using a second chemical solution having a concentration higher than that of the first chemical solution and/or for a cleaning time longer than that of the first cleaning step (See paragraph [0042]), if the transmembrane pressure difference immediately after the first cleaning step exceeds a second predetermined pressure difference which is lower than the first predetermined pressure difference (See paragraph [0042]).
Yuji does not explicitly disclose a permeability of the filtration membrane in place of the transmembrane pressure difference, a first predetermined permeability in place of a first predetermined pressure difference, and a second permeability in place of a second predetermined pressure difference, or 
performing a determining step for determining if a quotient obtained by dividing the permeability immediately after performing the second cleaning step by the permeability immediately after performing a most recent previous second cleaning step is lower than a predetermined ratio; 
performing a third cleaning step for cleaning the filtration membrane using a third chemical solution different from the first and second chemical solutions, if the quotient obtained in the determining step is lower than a predetermined ratio; and 
returning to a filtration operation if the quotient obtained in the determination step is not lower than the predetermined ratio.
Phattaranawik discloses a method for using a filtration membrane with a determining step for determining if a quotient obtained by dividing the transmembrane pressure difference immediately after performing a second cleaning step by the transmembrane pressure difference immediately after performing a most recent previous second cleaning step exceeds a predetermined ratio, (See paragraphs [0005], [0006], [0044] & [0057], Phattaranawink; Examiner interprets that the transmembrane pressure difference for a membrane is measured twice for an overall membrane apparatus in which the first transmembrane pressure difference  is divided by the second transmembrane pressure difference to obtain a ratio); 
performing a third cleaning step for cleaning the filtration membrane using a third chemical solution different from the first and second chemical solutions, if the quotient obtained in the determining step exceeds the predetermined ratio, (See paragraphs [0005], [0006], [0044] & [0057], Phattaranawink; Examiner interprets that the transmembrane pressure difference for a membrane is measured twice for an overall membrane apparatus in which the first transmembrane pressure difference  is divided by the second transmembrane pressure difference to obtain a ratio.  If the ratio exceeds a threshold, a different step is undertaken where a different fluid solution may be used as in paragraph [0057]); and 
returning to a filtration operation without performing the third cleaning step, if the quotient obtained in the determining step does not exceed the predetermined ratio,  (See paragraphs [0005], [0006], [0044] & [0057], Phattaranawink; Examiner interprets that the transmembrane pressure difference for a membrane is measured twice for an overall membrane apparatus in which the first transmembrane pressure difference  is divided by the second transmembrane pressure difference to obtain a ratio.  If the ratio does not exceed a threshold, the filter membrane continues to operate normally).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yuji to incorporate performing a determining step for determining if a quotient obtained by dividing the transmembrane pressure difference immediately after performing the second cleaning step by the transmembrane pressure difference immediately after performing a most recent previous second cleaning step exceeds a predetermined ratio; performing a third cleaning step for cleaning the filtration membrane using a third chemical solution different from the first and second chemical solutions, if the quotient obtained in the determining step exceeds the predetermined ratio; and returning to a filtration operation without performing the third cleaning step, if the quotient obtained in the determining step does not exceed the predetermined ratio as in as in Phattaranawik in order to “provide certain benefits” such as being “relatively simple and inexpensive to construct and operate” so that ‘additional equipment cost may be avoided” and “reduce maintenance cost”, (See paragraph [0058], Phattaranawik).
Modified Yuji does not explicitly disclose a permeability of the filtration membrane in place of the transmembrane pressure difference, a first predetermined permeability in place of a first predetermined pressure difference, and a second permeability in place of a second predetermined pressure difference.
Ishiyama discloses a method for cleaning a filtration membrane with a permeability of the filtration membrane in place of the transmembrane pressure difference, (See paragraphs [0027]-[0029], Ishiyama), a first predetermined permeability in place of a first predetermined pressure difference, (See paragraphs [0030], [0031] & [0043], Ishiyama), and a second permeability in place of a second predetermined pressure difference, (See paragraphs [0043] & [0044], Ishiyama).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Yuji by incorporating a permeability of the filtration membrane in place of the transmembrane pressure difference, a first predetermined permeability in place of a first predetermined pressure difference, and a second permeability in place of a second predetermined pressure differenc as in Ishiyama because “the amount of permeated water converted into the amount of water under this reference condition corresponds very accurately to the degree of clogging of the membrane at that time, it is possible to accurately determine the necessity of chemical cleaning of the membrane form the converted permeated water amount”, (See paragraph [0008], Ishiyama).  By doing so, “it is possible to reduce the frequency of chemical cleaning, to improve the operation efficiency of the membrane separation apparatus, and to reduce the chemical cost”, (See paragraph [0047], Ishiyama).
Additional Disclosures Included:
Claim 12: The method for cleaning the filtration membrane according to claim 9, wherein the first chemical solution and the second chemical solution remove organic substance adhered to the filtration membrane, (See paragraphs [0019], [0025] & [0026], Yuji; The membranes filter organic wastewater).
Claim 16: The method for cleaning the filtration membrane according to claim 9, wherein the third chemical solution removes inorganic substance adhered to the filtration membrane. (See paragraphs [0002], [0019], [0025] & [0026], Yuji; The membranes filter organic wastewater which includes human waste such as urine, a mixture of both inorganic and organic substances).
Claims 10, 11, 14, 15 & 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji, JP 2016172217A, (Machine Translation of JP2016172217, Yuji, 30 total pages, published 2016) in view of Phattaranawik et al., (“Phattaranawik”, US 2009/0177412), in further view of Ishiyama, JPH0929070A (Machine Translation of JPH0929070A, Ishiyama, 15 total pages, published 1997), in further view of Iwanaga, JP2014171922A, (Machine Translation of JP2014171922, Iwanaga, 39 total pages, published 2014).
Claims 10, 14 & 18 are directed to a method for cleaning a filtration membrane, a method type invention group.
Regarding Claims 18 & 10, modified Yuji discloses the method for cleaning the filtration membrane according claim 9, but does not disclose wherein the second cleaning step includes changing the concentration of the second chemical solution and/or the cleaning time of the second cleaning step in accordance with a temperature of the liquid to be treated.
Iwanaga discloses a method for cleaning a filtration membrane wherein the second cleaning step includes changing the concentration of the second chemical solution and/or the cleaning time of the second cleaning step in accordance with a temperature of the liquid to be treated. (See paragraph [0047], Iwanaga).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Yuji to incorporate wherein the second cleaning step includes changing the concentration of the second chemical solution and/or the cleaning time of the second cleaning step in accordance with a temperature of the liquid to be treated as in Iwanaga in order to “provide a method for cleaning a membrane capable of controlling the concentration of chemicals added to the chemical-added cleaning water and reducing the amount of chemicals used”, (See paragraph [0007], Iwanaga), and also “match the reaction times, efficiently clean the membrane, and improve the filtration step time”, (See paragraph [0006], Iwanaga).
Additional Disclosures Included:
Claim 10: The method for cleaning the filtration membrane according claim 18, wherein in performing the second cleaning step, the higher the temperature of the liquid to be treated, the lower the concentration of the second chemical solution, and the lower the temperature of the liquid to be treated, the higher the concentration of the second chemical solution, (See paragraph [0014], Iwanaga).
Claim 11 is directed to a method for cleaning a filtration membrane, a method type invention group.
Regarding Claim 11, modified Yuji discloses the method for cleaning the filtration membrane according to claim 18, but does not disclose wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the shorter a cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time.  
Iwanaga discloses a method for cleaning the filtration membrane wherein in performing the second cleaning step, the higher the temperature of the liquid to be treated, the shorter the cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time, (See paragraphs [0043] & [0047], Iwanaga). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Yuji to incorporate wherein in performing the second cleaning step, the higher the temperature of the liquid to be treated, the shorter the cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time as in Iwanaga in order to “provide a method for cleaning a membrane capable of controlling the concentration of chemicals added to the chemical-added cleaning water and reducing the amount of chemicals used”, (See paragraph [0007], Iwanaga), and also “match the reaction times, efficiently clean the membrane, and improve the filtration step time”, (See paragraph [0006], Iwanaga).
Claim 14 is directed to a method for cleaning a filtration membrane, a method type invention group.
Regarding Claim 14, modified Yuji discloses the method for cleaning the filtration membrane according claim 9, but does not disclose wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the lower a concentration of the third chemical solution, and the lower the temperature of the liquid to be treated, the higher the concentration of the third chemical solution.
Iwanaga discloses a method for cleaning the filtration membrane wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the lower a concentration of the third chemical solution, and the lower the temperature of the liquid to be treated, the higher the concentration of the third chemical solution, (See paragraphs [0014 & [0047]], Iwanaga).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Yuji to incorporate wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the lower a concentration of the third chemical solution, and the lower the temperature of the liquid to be treated, the higher the concentration of the third chemical solution as in Iwanaga in order to “provide a method for cleaning a membrane capable of controlling the concentration of chemicals added to the chemical-added cleaning water and reducing the amount of chemicals used”, (See paragraph [0007], Iwanaga), and also “match the reaction times, efficiently clean the membrane, and improve the filtration step time”, (See paragraph [0006], Iwanaga).
Claim 15 is directed to a method for cleaning a filtration membrane, a method type invention group.
Regarding Claim 15, modified Yuji discloses the method for cleaning the filtration membrane according to claim 9, but does not disclose wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the shorter a cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time.  
Iwanaga discloses a method of cleaning a filtration membrane wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the shorter a cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time, (See paragraphs [0043] & [0047], Iwanaga).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Yuji to incorporate wherein in performing the third cleaning step, the higher the temperature of the liquid to be treated, the shorter a cleaning time, and the lower the temperature of the liquid to be treated, the longer the cleaning time as in Iwanaga in order to “provide a method for cleaning a membrane capable of controlling the concentration of chemicals added to the chemical-added cleaning water and reducing the amount of chemicals used”, (See paragraph [0007], Iwanaga), and also “match the reaction times, efficiently clean the membrane, and improve the filtration step time”, (See paragraph [0006], Iwanaga).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272‐9891. The examiner can normally be reached on Monday ‐ Friday: 8:00AM ‐ 5:00PM. 
	Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270‐3240. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-myuspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.

/JONATHAN M PEO/Examiner, Art Unit 1779